              Case 1:19-cv-01307-GSA Document 20 Filed 07/10/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01307
     NICOLAS ZAVALA CISNEROS,                          )
10                                                     )    STIPULATION AND ORDER
                    Plaintiff,                         )    FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )    Doc. 19
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from July 22, 2020 to August 21, 2020, for Plaintiff to serve on defendant with PLAINTIFF’S
20   OPENING BRIEF . All other dates in the Court’s Scheduling Order shall be extended
21   accordingly.
22          This is Plaintiff’s second request for an extension of time but first request for this task, the
23   OPENING BRIEF. Good cause exists for this request.               Plaintiff respectfully states that the
24   requested extension is necessary due several merit briefs being due on the same week. Counsel
25   requires additional time to brief the issues thoroughly for the Court’s consideration. Additionally,
26   the week of 7/12/2020, Plaintiff’s Counsel has 2 Federal Court Oral hearings, 19 administrative
27   hearings, 20 Pre-hearing appointments with the claimant 7 letter briefs, 3 Opening briefs, 4 Reply
28   briefs and 1 Motion for Summary Judgement due. The week of 05/31/2020, Plaintiff’s Counsel



                                                   1
              Case 1:19-cv-01307-GSA Document 20 Filed 07/10/20 Page 2 of 2



 1   had 23 administrative hearings, 1 hearing preparation appointments with claimant, 1 reply brief, 1
 2   motion for summary judgement and 4 opening briefs. The week of 7/19/2020, Plaintiff’s Counsel
 3   had 25 administrative hearings, 2 reply brief, 2 letter brief and 12 opening briefs due. Each of the
 4   administrative hearings also requires administrative hearing briefs with a full summary of the
 5   medical records and legal arguments.
 6          Defendant does not oppose the requested extension. Counsel apologizes to the
 7   Defendant and Court for any inconvenience this may cause.
 8
                                            Respectfully submitted,
 9
10   Dated: July 9, 2020                    PENA & BROMBERG, ATTORNEYS AT LAW

11
                                       By: /s/ Jonathan Omar Pena
12
                                          JONATHAN OMAR PENA
13                                        Attorneys for Plaintiff

14
15
     Dated: July 9, 2020                    MCGREGOR W. SCOTT
16                                          United States Attorney
                                            DEBORAH LEE STACHEL
17                                          Regional Chief Counsel, Region IX
18                                          Social Security Administration

19
                                       By: */s/ Carol S. Clark
20                                        Carol S. Clark
21                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
22                                        (*As authorized by email on July 9, 2020)
23
24   IT IS SO ORDERED.

25      Dated:     July 10, 2020                            /s/ Gary S. Austin
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28



                                                  2
